(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
POR CUANTO, Miguel Sánchez León, Juan Tapia, Benjamín Lau-reano y Carlos Ferrer presentaron a esta Corte una solicitud de hábeas corpus, habiéndose el auto expedido y puesto a los peticio-narios en libertad provisional mediante fianzas que prestaron de tres-cientos dólares cada uno; y
Por cuanto, el Fiscal de esta Corte Suprema presentó su informe por escrito manifestando su conformidad con la solicitud, y celebrada la vista del auto diligenciado el trece de. junio último, quedó defini-tivamente sometido el caso para su decisión al Tribunal; y
Por cuanto, en el día de hoy y en el caso sobre mandamus Núm. 314 seguido por los peticionarios contra el Juez de la Corte de Dis-trito de San Juan Sr. Romany, se ha decidido que dicho juez no debió negarse a tramitar la apelación interpuesta por los dichos pe-ticionarios contra su sentencia castigándolos por desacato, lo que ne-cesariamente resuelve la cuestión planteada en este caso porque si procedía tramitar el recurso, procedía también la libertad provisional de los peticionarios mediante fianza mientras el mismo se re-solviera :
Por tanto, se convierte en definitivo el auto expedido, pudiendo continuar en libertad provisional los peticionarios siempre que pres-ten nuevas fianzas por trescientos dólares cada uno, de conformidad con los arts. 388, 389 y 375 del Código de Enjuiciamiento Criminal.

Injunctions: